INVESTMENT ADVISORY AGREEMENT THIS AGREEMENT is made as of this 26th day of August, 2008 by and between ALLIED ASSET ADVISORS FUNDS, a Delaware Business Trust (the “Trust”) and ALLIED ASSET ADVISORS, INC., a Delaware Corporation (the “Advisor”), with respect to the following recital of fact: RECITAL WHEREAS, the Trust is registered as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) and is authorized to issue shares in separate series with each such series representing interests in a separate portfolio of securities and other assets; and WHEREAS, the Advisor is registered as an investment advisor under the Investment Advisers Act of 1940, as amended, and is engaged in the business of acting as an investment advisor; and WHEREAS, the Trust desires to retain the Advisor to render advice and services to the Fund (as defined below) pursuant to the terms and provisions of this Agreement, and the Advisor desires to furnish said advice and services. NOW, THEREFORE, in consideration of the mutual covenants herein contained and other good and valuable consideration, the receipt whereof is hereby acknowledged, the parties hereto agree as follows: 1. Appointment of Advisor.The Trust hereby appoints the Advisor to act as investment advisor for the Iman Fund, a series of the Trust (the “Fund”).Subject to the direction and control of the Trust’s Board of Trustees, the Advisor shall act as investment advisor for the Fund and shall, in such capacity, supervise the investment and reinvestment of the cash, securities or other properties comprising the Fund’s assets.The Advisor shall give the Fund the benefit of its best judgment, efforts and facilities in rendering its services as investment advisor. 2. Duties of Investment Advisor.In carrying out its obligation under paragraph 1 hereof, the Advisor shall: (a) act as investment adviser for and supervise and manage the investment and reinvestment of the Fund’s assets and in connection therewith have complete discretion in purchasing and selling securities and other assets for the Fund and in voting, exercising consents and exercising all other rights appertaining to such securities and other assets on behalf of the Fund; (b) supervise continuously the investment program of the Fund and the composition of its investment portfolio; (c) arrange, subject to the provisions of paragraph 3 hereof, for the purchase and sale of securities and other assets held in the investment portfolio of the Fund; and (d) maintain books and records with respect to the Fund’s securities transactions and will render to the Trust’s Board of Trustees such periodic and special reports as they may request. 3. Brokerage.The Advisor shall place all orders for the purchase and sale of portfolio securities for the account of the Fund with brokers or dealers selected by the Advisor, although the Fund will pay the actual brokerage commissions on portfolio transactions in accordance with paragraph 5 hereof.The Advisor shall consider all factors it deems relevant, including the breadth of the market in the security, the price of the security, the financial condition and execution capability of the broker or dealer, and the reasonableness of the commission, if any (for the specific transaction and on a continuing basis). To the extent contemplated by the Trust’s registration statement under the 1933 Act, in evaluating the overall terms available, and in selecting the broker or dealer to execute a particular transaction, the Advisor may also consider the brokerage and research services (as those terms are defined in Section 28(e) of the Securities Exchange Act of 1934) provided to the Fund and/or other accounts over which the Advisor (or an affiliate of the Advisor) exercises investment discretion. The Advisor is authorized to pay to a broker or dealer who provides such brokerage and research services a commission for executing a portfolio transaction for the Fund which is in excess of the amount of commission another broker or dealer would have charged for effecting that transaction if, but only if, the Advisor determines in good faith that such commission was reasonable in relation to the value of the brokerage and research services provided by such broker or dealer, viewed in terms of that particular transaction or in terms of all of the accounts over which investment discretion is so exercised.Consistent with the Rules of Fair Practice of the National Association of Securities Dealers, Inc. and subject to seeking the most favorable combination of net price and execution available, the Advisor may consider sales of shares of the Fund as a factor in the selection of broker-dealers to execute portfolio transactions for the
